 


109 HRES 1089 EH: Honoring the life of Milton Friedman.
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1089 
In the House of Representatives, U. S.,

December 6, 2006
 
RESOLUTION 
Honoring the life of Milton Friedman. 
 
 
Whereas Milton Friedman earned a degree in economics from Rutgers University, and later earned a master’s degree from the University of Chicago and a doctorate degree from Columbia University;
Whereas Doctor Milton Friedman is widely regarded as the leader of the Chicago School of economics, and the developer of the theory of monetarism that stresses the central importance of the quantity of money as an instrument of government policy and as a determinant of business cycles and inflation; 
Whereas Doctor Friedman’s writings and ideas have influenced Presidents, other world leaders, entrepreneurs, and students of economics, and he gave himself generously to public service as an economic adviser to Senator Barry Goldwater’s campaign for the presidency in 1964, Richard Nixon’s presidential campaign in 1968, the Nixon Administration, Ronald Reagan’s 1980 presidential campaign, and the Reagan Administration as a member of President Reagan’s Economic Policy Advisory Board; 
Whereas Doctor Friedman is a 1976 Nobel Laureate economist and received the John Bates Clark Medal in 1951 honoring the top economists under the age of forty, the Grand Cordon of the First Class Order of the Sacred Treasure by the Japanese government in 1986, the Presidential Medal of Freedom in 1988, the National Medal of Science in 1988, and honorary degrees from universities in the United States, Japan, Israel, and Guatemala; 
Whereas Doctor Friedman’s ideas were the model for the free market reforms undertaken in eastern European countries as they emerged from communist domination in the early 1990s, helping extend the blessings of prosperity to millions who had long been denied them; 
Whereas Doctor Friedman was a prolific producer of both scholarly and popular articles, essays, books, and broadcast media, including the books Capitalism and Freedom and Free to Choose, tri-weekly columns for Newsweek, commentaries in the Wall Street Journal, and two multi-part Public Broadcasting Service television series; 
Whereas Doctor Friedman was one of the world’s foremost champions of liberty, not just in economics but in all respects; 
Whereas Doctor Friedman will be remembered both as one of the most influential economists in history and as one of the twentieth century’s greatest heroes of freedom; and 
Whereas Doctor Milton Friedman died on November 16, 2006, in San Francisco, California, at the age of 94 of heart failure: Now, therefore, be it 
 
That the House of Representatives, on the occasion of the death of Doctor Milton Friedman— 
(1)mourns Doctor Friedman’s passing and expresses its deepest condolences to his family, including his widow Rose Friedman, who is herself an accomplished economist and was instrumental in co-authoring some of his major works; and 
(2)honors Doctor Friedman’s lifetime of achievements and recognizes his outstanding contributions to freedom, the study of economics, the United States of America, and the world. 
 
Karen L. HaasClerk.
